          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of
Mary Moore Stiny                                          PLAINTIFF

v.                      No. 3:17-cv-226-DPM

RENA WOOD                                               DEFENDANT

                             ORDER
     For the reasons stated on the record at the 11 December 2018
hearing, Wood's second motion in limine, NQ 253, is denied with
instructions about the Bank's examination of Rena Wood.
     So Ordered.

                                                    v
                                    D.P. Marshall Jr.
                                    United States District Judge
